Citation Nr: 0018265	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a March 1994 decision of the RO, 
which, in part, assigned a 20 percent evaluation for 
lumbosacral strain.

In January 1997, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is not manifested by 
severe symptoms including listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, or abnormal 
mobility on forced motion.

2.  The veteran's lumbosarcal strain is productive of a 
severe limitation of lumbar motion. 


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for a limitation of 
lumbosacral motion have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In March 1993, a VA outpatient neurosurgical record notes 
that the veteran was not in acute distress and that he 
ambulated quite well.  Straight leg raising was negative, 
bilaterally, and sensory and motor examination was intact and 
symmetric.  Lumbar spine films were notable for some 
osteopenia.  Alignment was good.  Neurological studies in 
June 1993, were not appreciably different.  A rehabilitative 
medicine report noted complaints regarding the onset of 
bilateral lateral thigh to foot numbness.

In September 1993, a VA CT scan of the lumbar spine revealed 
no evidence of spinal stenosis, disc herniation or neural 
foraminal stenosis.  There were mild degenerative changes at 
L4.  The remainder of the spine was grossly unremarkable.

The appellant was examined in November 1993 by David W. 
Barton, M.D.  He reported being barely able to walk and 
needing assistive devices.  The prior x-ray study results 
were noted by the examiner.  Physical examination revealed 
that the appellant was using a TENS unit.  He showed a marked 
limitation of motion in all planes.  Deep tendon reflexes 
were normal.  The pertinent diagnoses were a chronic low back 
problem, with resultant leg weakness, an unsteady gait, and 
the need for an assistive device.

An aid and attendance examination report received by the RO 
in November 1994, noted about 5/5 muscle strength in the 
lower extremities.  He had a wide based antalgic gait.  A 
history of a subdural hematoma was noted.

A December 1994 magnetic resonance imaging (MRI) study showed 
that the appellant's spine was "surprisingly unremarkable" 
for the appellant's age.

During a hearing before this Member of the Board in August 
1995, the veteran reported that he had been hospitalized for 
a head injury, and not for his back, following a motor 
vehicle accident in 1984.  He indicated that he had to use a 
walker due to his lower back strain.  He reported that he 
always had lower back pain and that it interrupted his sleep 
pattern.  He reported that he could bend forward without 
pain, but that he had to be careful in the way he did it.  He 
reported that he had pain that radiated from his low back 
area to his legs.  He indicated that he was able to piece 
work in the construction business, but that he could not work 
eight hours a day.

Received in June 1998 were VA outpatient treatment records, 
reflecting treatment from April 1989 to November 1993.  In 
April 1989, a VA radiology report of the lumbosacral spine 
revealed minimal levoscoliosis, normal discs and no bony or 
soft tissue abnormality.  In May 1990, an x-ray study of the 
lumbosacral spine was reported to be quite normal.  A CT scan 
and bone scan were reported to have been normal.  

At a VA spine examination in March 1999, the examiner 
indicated that he had reviewed the veteran's claims folder.  
The veteran was reported to have had a motor vehicle accident 
in 1984 with left parietal lobe subdural hematoma, with a 
permanent residual of mild right-sided weakness and 
unsteadiness of gait.  A 1989 lumbosacral spine x-ray study 
showed minimal levoscoliosis, and a 1993 lumbar CAT scan 
showed degenerative changes with no spinal stenosis, disk 
protrusion, herniation or neural foraminal stenosis.  A 
lumbar MRI in 1994-95 showed no evidence of cord compression 
and spondylolisthesis.  There was reported to be desiccation 
of L1-2, L2-3 and L4-5 without significant stenosis.  
Historically the gait difficulties were associated with the 
subdural hematoma.  A December 1994 neurosurgery note 
indicated total resolution of neck pain and headaches after 
cervical surgery.  There was mild improvement in the right 
upper extremity complaints and left lower extremity weakness, 
which was present postoperatively.  The note also indicated 
that an MRI of the lumbar spine was no doubt done to assess 
left lower extremity weakness and looked surprisingly 
unremarkable.  The note stated that left lower diffuse 
weakness may be due to cervical myelopathy.  At a November 
1994 neurology evaluation, the veteran complained of a four 
year history of increasing gait difficulty that again seemed 
to coincide with evacuation of hematoma after a motor vehicle 
accident.  A May 1994 neurology note was reported to show 
increased gait difficulty for years and mild staggering since 
subdural hematoma.  A CAT scan of the lumbosacral spine in 
1993 was negative and the assessment was gait and strength 
abnormality not explained by a neurological disease.

The veteran reported that he had weakness in that he could 
not flex the hip off the seat and that he had been dragging 
the left leg for years.  He did not think the right leg was 
weak and he denied any numbness or tingling.  He reported 
that he had probably had unsteadiness of gait since a 1984 
motor vehicle accident when he had a subdural hematoma.  He 
indicated that he did not injure his back at that time, 
although, later in the examination, he indicated that the 
balance problem was present before the accident and became 
worse after the accident.  He indicated that it may have been 
present in the 1950's when he was told that he had 
disequilibrium secondary to an ear problem.

The veteran reported that he had constant low back pain that 
had been present for 25 to 30 years and increased with 
walking, standing in one position or cutting wood with a 
chain saw.  He indicated that flare-ups could last for hours 
and occurred every day.  The pain was decreased with lying on 
the floor, ice packs and Motrin.  He did stretching exercises 
and had last used a back brace in 1975.  He reported that he 
could not lift heavy things or work doing the remodeling of 
homes because of the pain.  He had been using an electric 
scooter for about seven months due to falling and he used a 
single point cane at home.

Physical examination revealed a decreased lumbar lordosis.  
He was tender in the mid back without spasm or listing.  
Trunk range of motion revealed flexion to 90 degrees, 
extension to 0 degrees, and right and left lateral flexion to 
10 degrees.  The veteran's range of motion was done without 
pain.  Straight leg raising was negative.  Right lower 
extremity strength was 5/5.  On the left lower extremity, the 
veteran did not flex the hip off the examining table or 
extend the knee antigravity.  Knee flexion in the sitting 
position was done against moderate resistance.  The veteran 
did not move his ankles and there was trace toe movement.  
Patellar and ankle reflexes measured two, and right Babinski 
was equivocal.  The left toe was downgoing and the veteran 
felt pin prick sensation in the lower extremities.  Finger to 
nose was normal.  The veteran was unsteady with the feet 
together and eyes open and he was unable to do tandem gait.  
He was unable to get up on his heels and toes and gait was 
unsteady with a single point cane with wide base.  He came in 
on his electric scooter.

A June 1996 x-ray study of the lumbar spine showed mild 
osteopenia unchanged from prior examination.  Vertebral body 
height and disk space height were maintained.  There was 
minimal degenerative change at the L4-5 and L5-S1 facets.  
Vertebral body alignment was normal and there were no 
fractures.  Overall, there was little change from March 1993, 
and the examiner did not feel it was necessary to repeat an 
x-ray study at this time.  A December 1994 MRI of the lumbar 
spine revealed no evidence of cord compression, 
spondylolisthesis and desiccation of L1-2, L2-3 and L4-5 
without significant stenosis, as noted above.  

The veteran was diagnosed with history of lumbosacral strain.  
He had decreased trunk range of motion, an apparent decrease 
in left lower extremity strength, decreased speed of 
ambulation, ataxic coordination and decrease in ambulation 
distance.  During a flare-up, the veteran had an additional 
decrease in ambulatory endurance and a probable decrease in 
trunk range of motion, although the examiner reported that he 
could not specify in degrees by how much.

The examiner reported that the veteran's back complaints and 
specific findings on examination of the back were as likely 
as not related to lumbosacral strain.  The left lower 
extremity manifestations, weakness and gait dysfunction were 
not likely related to the strain.  In terms of percentages, 
the examiner reported that it was more likely than not that 
100 percent of current lower extremity weakness and gait 
dysfunction was not related to lumbosacral strain.  

The examiner reported that it was not clear how much the 
history of subdural hematoma and possible cervical lesion may 
be contributing to the veteran's current complaints and that, 
obviously, a component of cervical myelopathy and the 
subdural may have exacerbated any preceding condition.  This 
would make it extremely difficult to tease out how mush was 
due to these factors and possible upper motor neuron lesion 
that occurred in service.  The examiner also found it 
difficult to attribute all of the veteran's complaints and 
findings on examination to a spine lesion.

In March 1999, VA neurology clinic records revealed that the 
veteran had a traumatic brain injury in 1998 during a motor 
vehicle accident.  He had some right hemipareses at the time 
which had resolved.  He also had a long history of left lower 
extremity weakness which was attributed to a remote upper 
motor neuron lesion.  The veteran's strength was 5/5 in all 
extremities, except for the left lower extremity, in which he 
exhibited 1+/2- out of 5 strength throughout.  The veteran 
had no increase in tone or rigidity and deep tendon reflexes 
were brisk, bilaterally, in all extremities, but symmetric 
with downgoing plantar reflexes, bilaterally.  Sensation was 
intact, bilaterally, in all extremities to light touch, 
pinprick, thermal and vibration.  Gait was wide and unsteady 
with the left foot dragging and slow.  Coordination was 
intact, bilaterally, in all extremities, except for the left 
lower extremity.  The veteran's history and examination were 
assessed as not consistent with transient ischemic attack 
events.  A more likely possibility was that the veteran had a 
myasthenic process.

On VAMC records, reflecting treatment in April 1999, the 
veteran was diagnosed, in part, with transient ischemic 
attack/cerebral vascular accident, and history of left lower 
extremity weakness and ataxia secondary to cervical stenosis.  
He was assessed as having left upper extremity weakness 
probably secondary to cerebrovascular accident, presuming 
mean corpuscular volume, most likely atherosclerotic, less 
likely embolic or any bleeding problems.


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for lumbosacral strain is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. § 
5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  The basis of a 
disability rating is the ability to function under the 
ordinary conditions of daily life, including employment.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation is the present level of disability.  
In addition, although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The rating criteria provide that for a severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above symptoms with abnormal 
mobility on forced motion, warrants a 40 percent evaluation.  
When a sacroiliac injury and weakness or lumbosacral strain 
is accompanied with muscle spasm on extreme forward bending 
and lateral spine motion, a 20 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5295 (1999).

In this case, however, the appellant does not show evidence 
of a severe lumbosacral strain.  In this regard, there is no 
evidence of either a listing of the entire spine, a marked 
limitation of forward bending in the standing position, or a 
positive Goldthwaite's sign.  Moreover, while there is some 
evidence of osteoarthritic changes with a loss of lateral 
motion, there is no evidence that the lumbosacral strain is 
productive of abnormal mobility on forced motion.  Hence, the 
Board does not find a basis for an increased rating under 
this code.  

The Board does, however, conclude that the appellant suffers 
from a severe limitation of lumbar motion, and that the 
maximum 40 percent rating warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 is in order.  In this respect, the 
appellant shows signs of lumbar arthritis, and while the 
March 1999 study showed flexion to 90 degrees, in the 
remaining planes the lumbar spine could only move 10 degrees 
in lateral flexion, and there was no evidence that the 
appellant could extend his lumbar spine.  These findings are 
consistent with the marked limitation of motion noted by Dr. 
Barton in November 1993.  Thus, the Board concludes, after 
resolving reasonable doubt in the appellant's favor, that a 
40 percent evaluation is in order under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

A rating in excess of 40 percent is not, however, warranted 
in the absence of competent evidence of favorable lumbar 
ankylosis, or competent evidence of sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Codes 5289, 5293 (1999).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent noted, the 
preponderance of the evidence is against the claim, and the 
doctrine is not otherwise appropriate.


ORDER

Entitlement to a 40 percent rating for a limitation of lumbar 
motion is granted subject to the laws and regulations 
governing monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

